Citation Nr: 0316549	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for bilateral foot 
callosities, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the Board denied the veteran's claim pursuant to a decision 
of November 2000.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and pursuant to a Joint Motion for Remand filed by the 
parties, the Court vacated the Board's November 2000 
decision, and remanded the case back to the Board for further 
development and readjudication in a March 2001 Order.  

Following return of the case, the Board readjudicated the 
veteran's claim for an increased rating, and by a decision 
dated in October 2001, again denied the veteran's claim for 
an increased rating.  The veteran subsequently appealed the 
Board's October 2001 decision to the Court once more.  
Pursuant to a Joint Motion for Remand filed by the parties, 
the Court again vacated the Board's October 2001 decision, 
and remanded the case back to the Board by an Order dated in 
November 2002.  The case is now before the Board for review.  


REMAND

The veteran contends that the severity of his service-
connected bilateral foot callosities is greater than 
reflected by the currently assigned 50 percent disability 
evaluation.  Accordingly, he seeks entitlement to an 
evaluation in excess of 50 percent for that disability.  In 
such cases, the VA has a duty to assist the veteran by 
helping to develop the evidence necessary to substantiate 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, in the Joint Motion for Remand submitted 
by the parties, it was asserted that the VA had failed to 
provide the veteran with adequate notice of what evidence was 
needed to substantiate his claim for an increased rating, and 
what evidence the veteran was required to provide and what 
evidence the VA would attempt to obtain.  The parties 
acknowledged that some mention of the VA's duty to assist was 
made in the prior statement of the case, but that the 
information provided was generally inadequate to inform the 
veteran of what evidence was necessary to substantiate his 
claim, in addition to what evidence he was required to 
provide and what evidence the VA would attempt to obtain.  
The Court has apparently endorsed the parties' assertions in 
its Order of November 2002, and the Board finds that it is 
now necessary to remand the case back to the RO in order that 
the veteran can be provided with the above-discussed notice 
as required by the Court and as explained in Quartuccio, 
supra.  

In addition, while in its October 2001 decision the Board 
correctly pointed out that the veteran had not alleged any 
increase in severity since he was last afforded a rating 
examination, the most recent clinical treatment records of 
record are dated in October 2002.  The RO should obtain and 
associate with the claims file any relevant clinical 
treatment records dating from October 2002 to the present, 
and after providing the veteran with the above-discussed 
notice, should readjudicate his claim for a rating in excess 
of 50 percent for callosities of the feet on the basis of all 
available evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his bilateral callosities 
of the feet dating from October 2002 to 
the present.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such outstanding records as 
identified by the veteran.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The RO should provide the veteran 
with notice of what evidence is needed to 
substantiate his claim for entitlement to 
an evaluation in excess of 50 percent for 
bilateral callosities of the feet, and 
also what evidence he must provide and 
what evidence the VA will attempt to 
obtain.  Any other action necessary to 
ensure that the VA has complied with the 
enhanced notice and duty to assist as set 
forth in the VCAA should be undertaken.  

3.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
bilateral callosities of the feet, 
currently evaluated as 50 percent 
disabling, on the basis of all available 
evidence.  If the decision remains 
unfavorable to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case 
setting forth all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The veteran and his attorney 
must be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  



The purpose of this REMAND is to obtain additional 
evidentiary development, and to ensure that all due process 
requirements have been met.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




